Opinion by
Orlady, J.,
The .only exceptions taken in the trial below, were to the answers to the eleventh and sixteenth points presented by the defendant’s counsel, which were in effect, that under the pleadings and evidence the verdict must be for the defendant. The charge of the court was so fair and adequate that no exception was taken to it, and the main contention was in regard to the sufficiency of the evidence to establish the amount of the plaintiff’s loss.
No exception was taken to the admission of evidence and it is not necessary for us to analyze the testimony as there was sufficient competent evidence to require the court to submit the case to the jury, and it was their exclusive province to pass upon the credibility of witnesses, weigh the evidence and ascertain the facts. A subsequent examination of the record induced the trial judge to dismiss a motion for a new trial and overrule a motion for a judgment non obstante veredicto, and to this action no exception was taken.
The judgment is affirmed.